Case 1:19-cv-01642-RGA-CJB Document 350 Filed 08/20/21 Page 1 of 3 PageID #: 14729




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   SYSMEX CORPORATION and SYSMEX                   )
   AMERICA, INC.,                                  )
                                                   )     C.A. No. 19-1642-RGA-CJB
                  Plaintiffs,                      )
                                                   )
   v.                                              )     JURY TRIAL DEMANDED
                                                   )
   BECKMAN COULTER, INC.,                          )
                                                   )
                  Defendant.                       )

        SYSMEX’S UNOPPOSED MOTION TO EXTEND REDACTION DEADLINES

         Plaintiffs Sysmex Corporation and Sysmex America, Inc. (jointly, “Sysmex”) respectfully

  move this Court to extend the parties’ deadlines to file redacted versions of (1) BCI’s Letter to The

  Honorable Christopher J. Burke, from James L. Higgins regarding Motion to Stay the Case

  Schedule Pending the Deposition of Masanori Imazu (“BCI’s Letter,” D.I. 345), (2) Sysmex’s

  Reply Brief in Support of Their Motion to Dismiss BCI’s Fifth Counterclaim and Motion to Strike

  BCI’s Sixth Affirmative Defense (“Sysmex’s Reply,” D.I. 346), and (3) Sysmex’s Letter Response

  to the Honorable Christopher J. Burke Regarding Defendant’s Motion To Stay (“Sysmex’s Letter,”

  D.I. 349). The grounds for this motion are set forth as follows:

         1.      BCI’s Letter (D.I. 345), Sysmex’s Reply (D.I. 346), and Sysmex’s Letter (D.I. 349)

  were filed under seal on August 11, August 12, and August 17, 2021, respectively.

         2.      Sysmex respectfully requests that the Court extend the deadlines to file redacted

  versions BCI’s Letter, Sysmex’s Reply, and Sysmex’s Letter to September 3, 2021. Counsel for

  Sysmex has multiple obligations in this case and others cases, including other personal obligations,

  which create good cause for a continuance of these redaction deadlines.
Case 1:19-cv-01642-RGA-CJB Document 350 Filed 08/20/21 Page 2 of 3 PageID #: 14730




         3.      BCI has informed Sysmex that it consents to an extension of 7 days and takes no

  position on the duration of the requested extension to the extent it exceeds 7 days for Sysmex to

  file redacted documents identified in paragraph 1.

         For the foregoing reasons, Sysmex respectfully requests that the deadlines to file public

  versions of BCI’s Letter (D.I. 345), Sysmex’s Reply (D.I. 346), and Sysmex’s Letter (D.I. 349)

  are extended to September 3, 2021.



                                                   /s/ Kelly E. Farnan
                                                   Kelly E. Farnan (#4395)
  OF COUNSEL:                                      Renée Mosley Delcollo (#6442)
                                                   Richards, Layton & Finger, P.A.
  James R. Sobieraj                                One Rodney Square
  Robert S. Mallin                                 920 North King Street
  Joshua H. James                                  Wilmington, DE 19801
  Daniel Parrish                                   302-651-7700
  Alexis White                                     farnan@rlf.com
  CROWELL & MORING LLP                             delcollo@rlf.com
  455 N. Cityfront Plaza Drive
  NBC Tower – Suite 3600                           Attorneys for Plaintiffs Sysmex Corporation
  Chicago, IL 60611                                and Sysmex America, Inc.
  (312) 321-4200

  Dated: August 20, 2021
Case 1:19-cv-01642-RGA-CJB Document 350 Filed 08/20/21 Page 3 of 3 PageID #: 14731




                                 RULE 7.1.1 CERTIFICATION

         Pursuant to D. Del. LR 7.1.1, counsel for Plaintiffs states that she has conferred with

  counsel for Defendant and Defendant takes no position on the requested deadlines.



                                                     /s/ Kelly E. Farnan
                                                     Kelly E. Farnan (#4395)
